 



Exh. 10.1
TERMINATION AGREEMENT
     THIS TERMINATION AGREEMENT (this “Agreement”) is made and entered into this
25th day of October, 2005, by and between Encysive Pharmaceuticals Inc., a
Delaware corporation having its principal executive office at 4848 Loop Central
Drive, 7th Floor, Houston, Texas 77081 (hereinafter referred to as the
“Company”), and George W. Cole (hereinafter referred to as the “Executive”).
WITNESSETH:
     WHEREAS, the Company desires to employ the Executive in an executive
capacity and the Executive desires to enter the Company’s employ.
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:
1. Certain Definitions.
     As used in this Agreement, the following terms have the meanings prescribed
below:
     AAA shall have the meaning assigned thereto in Section 13.13 hereof
     Affiliate is used in this Agreement to define a relationship to a person or
entity and means a person or entity who, directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, such person or entity.
     Agreement shall have the meaning assigned thereto in the preamble.
     Altana Agreements means the Contract of Employment dated June 23, 1994, as
amended, and the Confidentiality, Developments and No-Solicitation Agreement
entered into by the Executive and Altana, Inc., copies of which have been
provided to the Company.
     Annual Bonus shall have the meaning assigned thereto in Section 4.2 hereof.
     Base Salary shall have the meaning assigned thereto in Section 4.1 hereof.
     Board means the Board of Directors of the Company.
     Bonus Payment shall have the meaning assigned thereto in Section 11.2
hereof.
     Cause shall have the meaning assigned thereto in Section 5.3 hereof.

 



--------------------------------------------------------------------------------



 



     Change in Control of the Company shall be deemed to have occurred if any of
the events set forth in any one of the following paragraphs shall occur:
     (a) any “person” (as defined in section 3(a)(9) of the Exchange Act, and as
such term is modified in sections 13(d) and 14(d) of the Exchange Act),
excluding the Company or any of its subsidiaries, a trustee or any fiduciary
holding securities under an employee benefit plan of the Company or any of its
subsidiaries, an underwriter temporarily holding securities pursuant to an
offering of such securities or a corporation owned, directly or indirectly, by
stockholders of the Company in substantially the same proportions as their
ownership of the Company, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities; or
     (b) during any period of not more than two consecutive years, individuals
who at the beginning of such period constitute the Board and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (a), (c) or (d) of
this definition) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
     (c) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holder of securities under an employee benefit plan of the Company, at least 50%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or
     (d) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.
     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which, in the judgment of the Compensation
Committee of the Board, the holders of the Common Stock, immediately prior to
such transaction or series of transactions continue to have the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately prior to such transaction or series of
transactions. Except during a Potential Change in Control of the Company, the
Board may (i) deem any other corporate event affecting the Company (other than
those described in clauses (a)-(d) of this definition) to be a “Change in
Control,” and (ii) may amend this definition of “Change in Control” in
connection

2



--------------------------------------------------------------------------------



 



with an identical amendment being made to termination agreements entered into by
the Company and all of its senior executive officers.
     Code means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated by the Internal Revenue Service thereunder, all as in
effect from time to time during the Employment Period.
     Common Stock means the Company’s common stock, par value $.05 per share.
     Company means Encysive Pharmaceuticals Inc., a Delaware corporation, the
principal executive office of which is located at 4848 Loop Central Drive, 7th
Floor, Houston, Texas 77081.
     Competing Business means any individual, business, firm, company,
partnership, joint venture, organization, or other entity that markets or has
entered clinical development of any product addressing the same disease target
as a product discovered by, or licensed to, the Company which is either (i) in
Phase III of clinical development, (ii) pending approval at U.S. Food & Drug
Administration or (iii) marketed by the Company or its licensee.
     Confidential Information shall have the meaning assigned thereto in
Section 8.2 hereof.
     Date of Termination means the earliest to occur of (i) the date of the
Executive’s death or (ii) the date of receipt of the Notice of Termination, or
such later date as may be prescribed in the Notice of Termination in accordance
with Section 5.6 hereof.
     Disability means an illness or other disability that prevents the Executive
from discharging his responsibilities under this Agreement for a period of 180
consecutive calendar days, or an aggregate of 180 calendar days in any calendar
year, during the Employment Period, all as determined in good faith by the Board
(or a committee thereof).
     Effective Date means November 14, 2005.
     Employment Period shall have the meaning assigned thereto in Section 3
hereof.
     Executive means George W. Cole, an individual residing at 4 Thackery Lane,
Mendham, NJ 07945.
     Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Securities and Exchange Commission
thereunder, all as in effect from time to time during the Employment Period.
     Excise Taxes shall have the meaning assigned thereto in Section 11.1
hereof.
     Good Reason shall have the meaning assigned thereto in Section 5.5 hereof.
     Initial Term shall have the meaning assigned thereto in Section 3 hereof.
     Losses shall have the meaning assigned thereto in Section 11.8 hereof.

3



--------------------------------------------------------------------------------



 



     Material Injury shall have the meaning assigned thereto in Section 5.3
hereof.
     Notice of Termination shall have the meaning assigned thereto in
Section 5.6 hereof.
     Potential Change in Control of the Company shall be deemed to have occurred
if (a) the Company enters into an agreement the consummation of which would
result in the occurrence of a Change in Control, (b) any person (including the
Company) publicly announces an intention to take or consider taking action which
if consummated would constitute a Change in Control or (c) the Board adopts a
resolution to the effect that a potential Change in Control of the Company has
occurred.
     Proprietary Agreement shall have the meaning assigned thereto in
Section 10.4 hereof.
     Rules shall have the meaning assigned thereto in Section 13.13 hereof.
     Successor Provisions shall have the meaning assigned thereto in
Section 11.5 hereof.
     Tax Consultant shall have the meaning assigned thereto in Section 11.6
hereof.
     Vacation Time shall have the meaning assigned thereto in Section 4.3
hereof.
     Without Cause shall have the meaning assigned thereto in Section 5.4
hereof.
2. General Duties of the Company and the Executive.

4



--------------------------------------------------------------------------------



 



     2.1 (a) The Company agrees to employ the Executive, and the Executive
agrees to accept employment by the Company and to serve the Company as its Chief
Operating Officer. The Executive shall report to and be subject to the direction
of the Chief Executive Officer and the Board. The Executive shall have the
authority, duties and responsibilities that are normally associated with and
inherent in the executive capacity in which the Executive will be performing,
and shall have such other or additional duties which are not inconsistent with
the Executive’s position, as may from time to time be reasonably assigned to the
Executive by the Chief Executive Officer or the Board (or a committee thereof).
While employed hereunder, the Executive shall devote full time and attention
during normal business hours to the affairs of the Company and use his best
efforts to perform faithfully and efficiently his duties and responsibilities.
The Executive agrees to cooperate fully with the Chief Executive Officer and the
Board, and other executive officers of the Company, and not to engage in any
activity which conflicts with or interferes with the performance of his duties
hereunder. During the Employment Period, the Executive shall devote his best
efforts and skills to the business and interests of the Company, do his utmost
to further enhance and develop the Company’s best interests and welfare, and
endeavor to improve his ability and knowledge of the Company’s business, in an
effort to increase the value of his services for the mutual benefit of the
parties hereto. During the Employment Period, it shall not be a violation of
this Agreement for the Executive (i) serve on any corporate board or committee
thereof with the approval of the Board, (ii) to serve on any civic, or
charitable boards or committees (except for boards or committees of a Competing
Business unless approved by the Board), (iii) deliver lectures, fulfill teaching
or speaking engagements, (iv) testify as a witness in litigation involving a
former employer or (v) manage personal investments; provided, however, any such
activities must not materially interfere with performance of the Executive’s
responsibilities under this Agreement.
     (b) The Executive represents and covenants to the Company that, except for
the Altana Agreements, he is not subject or a party to any employment agreement,
noncompetition covenant, nondisclosure agreement, or any similar agreement or
covenant that would prohibit the Executive from executing this Agreement and
fully performing his duties and responsibilities hereunder, or would in any
manner, directly or indirectly, limit or affect the duties and responsibilities
that may now or in the future be assigned to the Executive hereunder. The
Executive further represents and warrants that he is not presently subject to
any legal actions, claims or administrative proceedings, including bankruptcy
proceedings or IRS audits or proceedings, which would affect his ability to
perform his responsibilities hereunder.
     2.2 The Executive agrees and acknowledges that he owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Company and to do no act and to make no statement, oral or written, which
would injure the Company’s business, its interests or its reputation.
     2.3 The Executive agrees to execute and comply at all times during the
Employment Period with all applicable policies, rules and regulations of the
Company, including, without limitation, the Company’s business ethics policy and
the Company’s policy regarding trading in the Common Stock, as each is in effect
from time to time during the Employment Period.

5



--------------------------------------------------------------------------------



 



3. Term.
     Unless sooner terminated pursuant to other provisions hereof, the
Executive’s period of employment under this Agreement shall be a period of one
year beginning on the Effective Date (the “Initial Term”). The Executive’s
period of employment under this Agreement shall be automatically renewed for
successive one-year terms on each anniversary of the Effective Date (the Initial
Term and any and all renewals thereof are referred to herein collectively as the
“Employment Period”), unless written notice of nonrenewal is delivered by one
party to the other at least 60 days before the end of the Initial Term or any
such one-year renewal term.
4. Compensation and Benefits.
     4.1 Base Salary. As compensation for services to the Company, the Company
shall pay to the Executive from the Effective Date until the Date of Termination
an annual base salary of $425,000 (the “Base Salary”). The Board (or a committee
thereof) will conduct an annual review of the Executive’s compensation and, in
its discretion, may increase the Base Salary based upon relevant circumstances.
The Executive’s first performance review will occur in March 2006. The Base
Salary shall be payable in equal semi-monthly installments or in accordance with
the Company’s established policy, subject only to such payroll and withholding
deductions as may be required by law and other deductions (consistent with
Company policy for all employees) relating to the Executive’s election to
participate in the Company’s insurance and other employee benefit plans.
     4.2 Bonus. In addition to the Base Salary, the Executive shall be awarded,
for each fiscal year until the Date of Termination, an annual bonus to be
determined by the Board (or a committee thereof), in its sole discretion
pursuant to the incentive or bonus plan for the Company’s management as in
effect from time to time (the “Annual Bonus”). For the purposes of this
Agreement, the term “Annual Bonus” will refer only to the cash bonus, and not to
long-term incentives to be paid pursuant to the current compensation plan. Each
such Annual Bonus shall be payable at a time to be determined by the Board (or a
committee thereof) in its sole discretion. The current bonus plan in effect for
the Company’s management, which may be changed at the discretion of the Board,
provides that the Executive is eligible to receive a target Annual Bonus of up
to 65% of his salary based on the achievement of 100% of individual and
corporate goals determined by the Board or a committee thereof. Any bonus paid
for fiscal year 2005 will not be prorated based on the number of days during
fiscal year 2005 that the Executive was employed by the Company.
     4.3 Vacation. Until the Date of Termination, the Executive shall be
entitled to four (4) weeks paid vacation during each one-year period commencing
on the Effective Date (the “Vacation Time”). The use of any Vacation Time not
taken during the applicable one-year period will be subject to the Company’s
vacation policy as in effect from time to time.
     4.4 Incentive, Savings and Retirement Plans. Until the Date of Termination,
the Executive shall be eligible to participate in and shall receive all benefits
under all executive incentive, savings and retirement plans and programs
currently maintained or hereinafter established by the Company for the benefit
of its senior executive officers and/or employees.

6



--------------------------------------------------------------------------------



 



     4.5 Benefit Plans. Until the Date of Termination, the Executive and/or the
Executive’s family, as the case may be, shall be eligible to participate in and
shall receive all benefits under each welfare benefit plan of the Company
currently maintained or hereinafter established by the Company for the benefit
of its employees. Such welfare benefit plans may include, without limitation,
medical, dental, disability, group life, accidental death and travel accident
insurance plans and programs. The Company shall not be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such
employee benefit program or plan, so long as such actions are similarly
applicable to covered employees generally.
     4.6 Reimbursement of Expenses. The Executive may from time to time until
the Date of Termination incur various business expenses customarily incurred by
persons holding positions of like responsibility, including, without limitation,
travel, entertainment and similar expenses incurred for the benefit of the
Company. Subject to the Executive complying with the Company’s policy regarding
the reimbursement of such expenses as in effect from time to time during the
Employment Period, which does not necessarily allow reimbursement of all such
expenses, the Company shall reimburse the Executive for such expenses from time
to time, at the Executive’s request, and the Executive shall account to the
Company for all such expenses.
     4.7 Stock Options and Restricted Stock.
     (a) The Compensation Committee of the Board, in its sole discretion, may
grant to the Executive options to acquire shares of Common Stock and restricted
shares of Common Stock with such terms and conditions as determined by the
Compensation Committee of the Board in its sole discretion. The long-term
incentive portion of the current compensation plan in effect for the Company’s
management, which may be changed at the discretion of the Board, provides that
the Executive is eligible to receive grants of options to acquire shares of
Common Stock and restricted shares of Common Stock based on the achievement of
individual and corporate goals determined by the Board or a committee thereof.
For Executive’s position, the current combined annual target range for stock
options and restricted stock grants is $450,000 to $700,000.
     (b) On the Effective Date, the Company will grant to the Executive options
(the “Options”) to acquire the number of shares of Common Stock having an
aggregate Black-Scholes value (or other suitable valuation model used by the
Company) of $200,000 (based on the exercise price of the Options), with the
exercise price to be the closing sales price for the Common Stock on The Nasdaq
National Market on the trading day immediately preceding the Effective Date. The
Options will provide for the vesting of one-half of the shares covered by the
Options on each of November 30, 2007, and November 30, 2008. The Options will be
granted pursuant to, and will be governed by the terms of, the Company’s
incentive stock plans as then in effect, and the provisions of this Agreement
(including Section 6.3(e) hereof). At the request of the Executive, the Company
will cause the Options to be granted as Incentive Stock Options under the Code,
to the extent permitted, and subject to the terms provided under, the Code. All
Options will provide that they will not continue to vest after the breach (and
failure to cure such breach as provided for therein) by the Executive of any of
Sections 7, 8, 9, 10 or 12 of this Agreement.

7



--------------------------------------------------------------------------------



 



     (c) On the Effective Date, the Company will grant the Executive the number
of restricted shares of Common Stock having an aggregate fair market value of
$200,000 based on the closing sales price for the Common Stock on The Nasdaq
National Market on the trading day immediately preceding the Effective Date.
These shares granted by the Company will be issued as “restricted stock” under
the Company’s incentive stock plans, and will vest in one-half increments on
each of November 30, 2007, and November 30, 2008. Prior to vesting, these shares
will be held by the Company and will bear the restrictive legends set forth in,
and be governed by the terms of, the Company’s incentive stock plans. This
restricted stock will not be transferable or saleable until vested, and all
unvested restricted stock will be forfeited and cancelled by the Company if the
Executive terminates his employment for any reason or is terminated for Cause by
the Company prior to November 30, 2008. Upon death or Disability of the
Executive, the unvested restricted stock will vest in full. Upon the termination
of Executive by the Company Without Cause prior to November 30, 2008, all
unvested restricted shares will vest. All unvested shares of restricted stock
will provide that they will be forfeited after the breach (and failure to cure
such breach as provided for therein) by the Executive of any of Sections 7, 8,
9, 10 and 12 of this Agreement. Upon the vesting of these shares of restricted
stock, the Company will cause the removal of the restrictive legends on the
certificates representing such shares that relate to the vesting conditions
described in this Section 4.7(c).
     (d) The Company will cause the Options and restricted stock to be issued
under the Company’s 1999 Incentive Stock Plan (the “1999 Plan”) by the execution
and delivery of agreements containing the terms and conditions set forth in this
Agreement, and the other terms and conditions of the 1999 Plan that are not
inconsistent herewith. The Compensation Committee has, pursuant to the 1999
Plan, authorized such agreements to be issued on the terms set forth herein
pursuant to the authority granted to the Compensation Committee to alter
appropriate terms and conditions of the 1999 Plan when granting incentive awards
under the 1999 Plan.
     4.8 Indemnification Agreements. The Company has entered into an
Indemnification Agreement regarding indemnification of the Executive in the form
of such agreements entered into with the Company’s other executive officers. The
Company will also cause the Executive to be covered by its director and officer
insurance policies as they are in effect from time to time for its executive
officers
     4.9 Relocation Expenses. The Company will provide for reimbursement of
moving and relocation expenses of the Executive and his family as set forth on
Exhibit A attached hereto. In addition, the Company, at its cost, shall provide
temporary furnished housing for the Executive pending the Executive’s relocation
to Houston. The Executive will permanently relocate to the Houston, Texas
metropolitan area by the one-year anniversary of the Effective Date.

8



--------------------------------------------------------------------------------



 



5. Termination.
     5.1 Death. This Agreement shall terminate automatically upon the death of
the Executive.
     5.2 Disability. The Company may terminate this Agreement, upon written
notice to the Executive delivered in accordance with Sections 5.6 and 13.1
hereof, upon the Disability of the Executive.
     5.3 Cause. The Company may terminate this Agreement, upon written notice to
the Executive delivered in accordance with Sections 5.6 and 13.1 hereof, for
Cause. For purposes of this definition of “Cause,” the term “Company” shall mean
the Company and/or its Affiliates. For purposes of this Agreement, subject to
the notice provisions set forth below, “Cause” means (i) the conviction (or plea
of nolo contendere or equivalent plea) of the Executive of a felony (which,
through lapse of time or otherwise, is not subject to appeal), (ii) the
Executive having engaged in intentional misconduct causing a violation by the
Company of any state or federal laws which results in a material injury to the
business, condition (financial or otherwise), results of operations or prospects
of the Company as determined in good faith by the Board or a committee thereof
(a “Material Injury”), (iii) the Executive having engaged in a theft of
corporate funds or corporate assets of the Company or in an act of fraud upon
the Company, (iv) an act of personal dishonesty taken by the Executive that was
intended to result in personal enrichment of the Executive at the expense of the
Company, (v) the Executive’s refusal, without proper legal cause, to perform his
duties and responsibilities as contemplated in this Agreement or any other
breach by the Executive of this Agreement, and (vi) the Executive’s engaging in
activities which would constitute a breach of the Company’s business ethics
policy, the Company’s policies regarding trading in the Common Stock or any
other applicable policies, rules or regulations of the Company which results in
a Material Injury. If the Company desires to terminate the Executive for Cause
pursuant to the provisions of this Section 5.3, the Executive will be given a
written notice by the Board of the facts and circumstances providing the basis
for termination for Cause, and the Executive will have 30 days from the date of
such notice to remedy, cure or rectify the situation giving rise to termination
for Cause to the reasonable satisfaction of the Board (except in the event of
termination for Cause pursuant to subparagraph (i) above as to which no cure
period will be permitted).
     5.4 Without Cause. The Company may terminate this Agreement Without Cause,
upon written notice to the Executive delivered in accordance with Sections 5.6
and 13.1 hereof. For purposes of this Agreement, the Executive will be deemed to
have been terminated “Without Cause” if the Executive is terminated by the
Company for any reason other than Cause, Disability or death or if the Company
delivers a notice of nonrenewal of this Agreement pursuant to Section 3 hereof.
     5.5 Good Reason. The Executive may terminate this Agreement for Good
Reason, upon written notice to the Company delivered in accordance with
Sections 5.6 and 13.1 hereof. For purposes of this definition of “Good Reason,”
the term “Company” shall mean the Company and/or its Affiliates. For purposes of
this Agreement, “Good Reason” means (i) the assignment to the Executive of any
duties materially inconsistent in any respect with the Executive’s duties or
responsibilities as contemplated in this Agreement, provided that the

9



--------------------------------------------------------------------------------



 



Executive specifically terminates his employment for Good Reason hereunder
within 120 days from the date that he has actual notice of such material breach;
(ii) any other action by the Company which results in a material diminishment in
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, provided that the
Executive specifically terminates his employment for Good Reason hereunder
within 120 days from the date that he has actual notice of such material breach;
(iii) any breach by the Company of any of the provisions of this Agreement,
provided that the Executive specifically terminates his employment for Good
Reason hereunder within 120 days from the date that he has actual notice of such
material breach; (iv) requiring the Executive to relocate to any office or
location other than the Houston, Texas metropolitan area, without his consent;
(v) a 5% or more reduction, or attempted reduction, at any time during the
Employment Period, of the Base Salary of the Executive unless such reduction is
also applied to all other senior executive officers of the Company; or (vi) the
taking of any action by the Company which would adversely affect the Executive’s
participation in or materially reduce the Executive’s benefits provided under
Section 4.5 hereof, unless (A) there is substituted a comparable benefit that is
at least economically equivalent (in terms of the benefit offered to the
Executive) to the benefit in which the Executive’s participation is being
adversely affected or to the Executive’s benefits that are being materially
reduced, or (B) the taking of such action affects all other senior executive
officers of the Company.
     Notwithstanding the preceding provisions of this Section 5.5, if the
Executive desires to terminate his employment for Good Reason, he shall first
give written notice of the facts and circumstances providing the basis for Good
Reason to the Board or the Compensation Committee thereof, and allow the Company
thirty (30) days from the date of such notice to remedy, cure or rectify the
situation giving rise to Good Reason to the reasonable satisfaction of the
Executive.
     5.6 Notice of Termination. Any termination of this Agreement by the Company
or the Executive, shall be communicated by Notice of Termination to the other
party hereto given in accordance with this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) specifies the termination date, if such date is other than
the date of receipt of such notice (which termination date shall not be more
than 15 days after the giving of such notice, unless otherwise provided herein).
Notwithstanding the foregoing, the Company may elect to consider the Executive
as an employee after the Date of Termination for purposes of complying with the
provisions of Section 6 hereof.
6. Obligations of the Company upon Termination.
     6.1 Cause; Other Than Good Reason. If this Agreement shall be terminated
either by the Company for Cause or by the Executive for any reason other than
Good Reason (including delivery by the Executive of a notice of nonrenewal of
this Agreement pursuant to Section 3 hereof), the Company shall pay to the
Executive, in a lump sum in cash within 30 days after the Date of Termination,
the aggregate of the Executive’s Base Salary (as in effect on the Date of
Termination) through the Date of Termination, if not theretofore paid, and, in
the case of

10



--------------------------------------------------------------------------------



 



compensation previously deferred by the Executive, all amounts of such
compensation previously deferred and not yet paid by the Company. All other
obligations of the Company and rights of the Executive hereunder shall terminate
effective as of the Date of Termination, except as provided for in any benefit
plans, incentive stock plans or other compensation plans and as otherwise
provided in this Agreement.
     6.2 Death or Disability. If this Agreement is terminated as a result of the
Executive’s death or Disability, the Company shall pay to the Executive or his
estate, in a lump sum in cash within 30 days of the Date of Termination, the
Executive’s Base Salary (as in effect on the Date of Termination) through the
Date of Termination, if not theretofore paid, and, in the case of compensation
previously deferred and bonuses previously earned by the Executive, all amounts
of such compensation previously deferred and earned and not yet paid by the
Company. The Executive or his estate shall also be entitled to receive those
death and Disability benefits to which the Executive is entitled under the
Company’s benefit and insurance plans. All other obligations of the Company and
rights of the Executive hereunder shall terminate effective as of the Date of
Termination, except as provided for in any benefit plans, incentive stock plans
or other compensation plans and as otherwise provided in this Agreement.
     6.3 Good Reason; Without Cause; Nonrenewal. If this Agreement shall be
terminated either by the Executive for Good Reason or by the Company Without
Cause (which includes delivery by the Company of a notice of nonrenewal of this
Agreement pursuant to Section 3 hereof):
     (a) The Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination, if not theretofore paid, the Executive’s
Base Salary (as in effect on the Date of Termination) through the Date of
Termination, and in the case of compensation previously deferred and bonuses
previously earned by the Executive, all amounts of such compensation previously
deferred and earned and not yet paid by the Company.
     (b) The Company shall, promptly upon submission by the Executive of
supporting documentation, pay or reimburse to the Executive any costs and
expenses paid or incurred by the Executive which would have been payable under
Section 4.6 hereof if the Executive’s employment had not terminated.
     (c) During the 12-month period commencing on the Date of Termination, the
Company shall continue benefits (other than disability benefits), at the
Company’s expense, to the Executive and/or the Executive’s family at least equal
to those which would have been provided to them under Section 4.5 hereof if the
Executive’s employment had not been terminated. Benefits otherwise receivable by
the Executive pursuant to this Section shall be reduced to the extent
substantially similar benefits are actually received by or made available to the
Executive by any other employer during the same time period for which such
benefits would be provided pursuant to this Section at a cost to the Executive
that is commensurate with the cost incurred by the Executive immediately prior
to the Date of Termination (without giving effect to any increase in costs paid
by the Executive after the Change in Control which constitutes or may constitute
Good Reason); provided, however, that if the Executive becomes employed by a new
employer which maintains a medical plan that either (i) does not cover the
Executive or a family member or dependent with respect to a preexisting
condition which was covered under the

11



--------------------------------------------------------------------------------



 



applicable Company medical plan, or (ii) does not cover the Executive or a
family member or dependent for a designated waiting period, the Executive’s
coverage under the applicable Company medical plan shall continue (but shall be
limited in the event of noncoverage due to a preexisting condition, to such
preexisting condition) until the earlier of the end of the applicable period of
noncoverage under the new employer’s plan or the first anniversary of the Date
of Termination. The Executive agrees to report to the Company any coverage and
benefits actually received by the Executive or made available to the Executive
from such other employer(s). The Executive shall be entitled to elect to change
his level of coverage and/or his choice of coverage options (such as Executive
only or family medical coverage) with respect to the benefits to be provided by
the Company to the Executive to the same extent that actively employed senior
executive officers of the Company are permitted to make such changes; provided,
however, that in the event of any such changes the Executive shall pay the
amount of any cost increase that would actually be paid by an actively employed
senior executive officer of the Company by reason of making the same change in
his level of coverage or coverage options.
     (d) During the 12-month period following the Date of Termination, the
Company shall pay to the Executive, in equal semi-monthly installments, the
Executive’s Base Salary (as in effect on the Date of Termination).
     (e) During the 12-month period after the Date of Termination, all stock
options and restricted stock held by the Executive will continue to vest and be
exercisable in accordance with their terms in effect on the Date of Termination.
On the conclusion of said 12-month period, all unexpired, unexercised options
will be fully vested and all restricted stock will be fully vested. Thereafter,
all such fully vested stock options will be exercisable by the Executive until
the earlier to occur of the expiration of the term of each stock option or
12 months after the date they become fully vested.
     Notwithstanding any of the above to the contrary, the Executive will not be
entitled to any of the benefits or payments provided in Section 6.3 (c), (d) or
(e) hereof if (i) the Executive breaches this Agreement including the provisions
of Sections 8, 9, 10 and 12 hereof, or (ii) the Executive fails to execute a
release from liability and waiver of right to sue the Company or its Affiliates
in a form reasonably acceptable to the Company.
     6.4 Termination of Employment Following a Change in Control.
     (a) If this Agreement shall be terminated within two years after a Change
in Control which occurs during the term of this Agreement, provided such
termination is by the Executive for Good Reason or by the Company Without Cause
(which includes delivery by the Company of a notice of nonrenewal of this
Agreement pursuant to Section 3 hereof), in lieu of any obligation the Company
may have pursuant to Section 6.3 hereof:
     (1) The Company shall pay to the Executive in a lump sum in cash within
five (5) days after the Date of Termination, if not theretofore paid, the
Executive’s Base Salary (as in effect on the Date of Termination) through the
Date of Termination, and in the case of compensation previously deferred and
bonuses previously earned by the Executive, all amounts of such compensation
previously deferred and earned and not yet paid by the Company.

12



--------------------------------------------------------------------------------



 



     (2) The Company shall, promptly upon submission by the Executive of
supporting documentation, pay or reimburse to the Executive any costs and
expenses paid or incurred by the Executive which would have been payable under
Section 4.6 hereof if the Executive’s employment had not terminated.
     (3) The Company shall pay to the Executive in a lump sum in cash within
five (5) days after the Date of Termination a severance payment equal to three
(3) times the sum of (i) the Executive’s Base Salary (as in effect on Date of
Termination) and (ii) the Executive’s most recent Annual Bonus.
     (4) During the 18-month period commencing on the Date of Termination, the
Company shall continue benefits (other than disability benefits), at the
Company’s expense to the Executive and/or the Executive’s family at least equal
to those which would have been provided to them under Section 4.5 hereof if the
Executive’s employment had not been terminated (without giving effect to any
reduction in such benefits subsequent to the Change in Control which reduction
constitutes or may constitute Good Reason).
     (b) The Company shall pay to the Executive all legal fees and expenses
incurred by the Executive as a result of a termination which entitles the
Executive to any payments under Section 6.4 hereof including all such fees and
expenses, if any, incurred in contesting or disputing any Notice of Termination
under Section 5.3 hereof or in seeking to obtain or enforce any right or benefit
provided by Section 6.4 hereof. Such payments shall be made within five (5) days
after delivery of the Executive’s respective written requests for payment
accompanied by such evidence of fees and expenses incurred as the Company
reasonably may require.
     (c) Any determination by the Executive pursuant to this Section 6.4 that
Good Reason exists for the Executive’s termination of employment and that
adequate remedy has not occurred shall be presumed correct and shall govern
unless the party contesting the determination shows by a clear preponderance of
the evidence that it was not a good faith reasonable determination.
     (d) Notwithstanding any dispute concerning whether Good Reason exists for
termination of employment or whether adequate remedy has occurred, the Company
shall immediately pay to the Executive any amounts otherwise due under this
Section 6.4. The Executive may be required to repay such amounts to the Company
if any such dispute is finally determined adversely to the Executive.
     (e) The Executive shall not be required to mitigate damages with respect to
the amount of any payment provided under this Section 6.4 by seeking other
employment or otherwise, nor shall the amount of any payment provided under this
Section 6.4 be reduced by retirement benefits, deferred compensation or any
compensation earned by the Executive as a result of employment by another
employer.

13



--------------------------------------------------------------------------------



 



7. Executive’s Obligation to Avoid Conflicts of Interest. For purposes of this
Section 7, all references to the Company shall mean and include its Affiliates.
The Executive further agrees to comply with the Company’s conflict of interest
policy, including the Company’s business ethics policy, as in effect from time
to time.
8. Executive’s Confidentiality Obligation.
     8.1 For purposes of this Section 8, all references to the Company shall
mean and include its Affiliates. The Executive hereby acknowledges, understands
and agrees that all Confidential Information, as defined in Section 8.2 hereof,
whether developed by the Executive or others employed by or in any way
associated with the Executive or the Company, is the exclusive and confidential
property of the Company and shall be regarded, treated and protected as such in
accordance with this Agreement. The Executive acknowledges that all such
Confidential Information is in the nature of a trade secret. Failure to mark any
writing confidential shall not affect the confidential nature of such writing or
the information contained therein.
     8.2 For purposes of this Agreement, “Confidential Information” means
information, which is used in the business of the Company and (i) is proprietary
to, about or created by the Company, (ii) gives the Company some competitive
business advantage or the opportunity of obtaining such advantage or the
disclosure of which could be detrimental to the interests of the Company,
(iii) is designated as Confidential Information by the Company, is known by the
Executive to be considered confidential by the Company, or from all the relevant
circumstances should reasonably be assumed by the Executive to be confidential
and proprietary to the Company, or (iv) is not generally known by non-Company
personnel. Confidential Information excludes, however, any information that is
lawfully in the public domain or has been publicly disclosed by the Company.
Such Confidential Information includes, without limitation, the following types
of information and other information of a similar nature (whether or not reduced
to writing or designated as confidential):
     (a) Internal personnel and financial information of the Company, vendor
information (including vendor characteristics, services, prices, lists and
agreements), purchasing and internal cost information, internal service and
operational manuals, and the manner and methods of conducting the business of
the Company;
     (b) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, quoting procedures, marketing techniques,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies (including, without limitation, all information relating to any
acquisition prospect and the identity of any key contact within the organization
of any acquisition prospect) of the Company which have been or are being
discussed;
     (c) Names of customers and their representatives, contracts (including
their contents and parties), customer services, and the type, quantity,
specifications and content of products and services purchased, leased, licensed
or received by customers of the Company;

14



--------------------------------------------------------------------------------



 



     (d) Confidential and proprietary information provided to the Company by any
actual or potential customer, government agency or other third party (including
businesses, consultants and other entities and individuals); and
     (e) Work product resulting from or related to the research, development or
production of the drug development programs of the Company.
     8.3 As a consequence of the Executive’s acquisition or anticipated
acquisition of Confidential Information, the Executive shall occupy a position
of trust and confidence with respect to the affairs and business of the Company.
In view of the foregoing and of the consideration to be provided to the
Executive, the Executive agrees that it is reasonable and necessary that the
Executive make each of the following covenants:
     (a) At any time during the Employment Period and thereafter, the Executive
shall not disclose Confidential Information to any person or entity, either
inside or outside of the Company, other than as necessary in carrying out his
duties and responsibilities as set forth in Section 2 hereof, without first
obtaining the Company’s prior written consent (unless such disclosure is
compelled pursuant to court orders or subpoena, and at which time the Executive
shall give prior written notice of such proceedings to the Company).
     (b) At any time during the Employment Period and thereafter, the Executive
shall not use, copy or transfer Confidential Information other than as necessary
in carrying out his duties and responsibilities as set forth in Section 2
hereof, without first obtaining the Company’s prior written consent.
     (c) On the Date of Termination, the Executive shall promptly deliver to the
Company (or its designee) all written materials, records and documents made by
the Executive or which came into his possession prior to or during the
Employment Period concerning the business or affairs of the Company, including,
without limitation, all materials containing Confidential Information.
9. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions.
     As part of the Executive’s fiduciary duties to the Company, the Executive
agrees that during his employment by the Company and thereafter following the
Date of Termination, the Executive shall promptly disclose in writing to the
Company all information, ideas, concepts, improvements, discoveries and
inventions, whether patentable or not, and whether or not reduced to practice,
which are conceived, developed, made or acquired by the Executive during the
Employment Period, either individually or jointly with others, and which relate
to the business, products or services of the Company or its Affiliates,
irrespective of whether the Executive used the Company’s time or facilities and
irrespective of whether such information, idea, concept, improvement, discovery
or invention was conceived, developed, discovered or acquired by the Executive
on the job, at home, or elsewhere. This obligation extends to all types of
information, ideas and concepts, including information, ideas and concepts
relating to research and development of drugs, drug discovery and manufacturing
processes, new types of services, corporate opportunities, acquisition
prospects, prospective names or service marks for the Company’s business
activities, and the like.

15



--------------------------------------------------------------------------------



 



10.   Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions, and all Original Works of Authorship.

     10.1 All references in this Section 10 to the Company shall mean and
include its Affiliates. All information, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, which are conceived,
made, developed or acquired by the Executive or which are disclosed or made
known to the Executive, individually or in conjunction with others, during the
Executive’s employment by the Company and which relate to the business, products
or services of the Company or its Affiliates (including, without limitation, all
such information relating to research and development of drugs, drug discovery
and manufacturing processes, corporate opportunities, research, financial and
sales data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customers’ organizations, marketing and
merchandising techniques, and prospective names and service marks) are and shall
be the sole and exclusive property of the Company. Furthermore, all drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Company.
     10.2 In particular, the Executive hereby specifically sells, assigns,
transfers and conveys to the Company all of his worldwide right, title and
interest in and to all such information, ideas, concepts, improvements,
discoveries or inventions, and any United States or foreign applications for
patents, inventor’s certificates or other industrial rights which may be filed
in respect thereof, including divisions, continuations, continuations-in-part,
reissues and/or extensions thereof, and applications for registration of such
names and service marks. The Executive shall assist the Company and its nominee
at all times, during the Employment Period and thereafter, in the protection of
such information, ideas, concepts, improvements, discoveries or inventions, both
in the United States and all foreign countries, which assistance shall include,
but shall not be limited to, the execution of all lawful oaths and all
assignment documents requested by the Company or its nominee in connection with
the preparation, prosecution, issuance or enforcement of any applications for
United States or foreign letters patent, including divisions, continuations,
continuations-in-part, reissues and/or extensions thereof, and any application
for the registration of such names and service marks.
     10.3 In the event the Executive creates, during the Employment Period, any
original work of authorship fixed in any tangible medium of expression which is
the subject matter of copyright (such as, videotapes, written presentations on
acquisitions, computer programs, drawings, maps, architectural renditions,
models, manuals, brochures or the like) relating to the Company’s business,
products or services, whether such work is created solely by the Executive or
jointly with others, the Company shall be deemed the author of such work if the
work is prepared by the Executive in the scope of his employment; or, if the
work is not prepared by the Executive within the scope of his employment but is
specially ordered by the Company as a contribution to a collective work, as a
part of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be work made for hire, and the Company shall be the
author of such work. If such work is neither prepared by the Executive within
the

16



--------------------------------------------------------------------------------



 



scope of his employment nor a work specially ordered and deemed to be a work
made for hire, then the Executive hereby agrees to sell, transfer, assign and
convey, and by these presents, does sell, transfer, assign and convey, to the
Company all of the Executive’s worldwide right, title and interest in and to
such work and all rights of copyright therein. The Executive agrees to assist
the Company and its Affiliates, at all times, during the Employment Period and
thereafter, in the protection of the Company’s worldwide right, title and
interest in and to such work and all rights of copyright therein, which
assistance shall include, but shall not be limited to, the execution of all
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for registration of copyright in the United States
and foreign countries.
     10.4 The provisions of this Section 10 shall not supersede any proprietary
information agreement (the “Proprietary Agreement”) between the Executive and
the Company which shall remain in full force and effect and, moreover, this
Agreement, the Proprietary Agreement and any such other similar agreement
between the parties shall be construed and applied as being mutually consistent
to the fullest extent possible.
11. Certain Payments by the Company
     11.1 In the event that the Executive is deemed to have received an “excess
parachute payment” (as defined in Section 280G(b) of the Code) which is subject
to the excise taxes (the “Excise Taxes”) imposed by Section 4999 of the Code in
respect of any payment pursuant to this Agreement or any other agreement, plan,
instrument or obligation, in whatever form, the Company shall make the Bonus
Payment (defined below) to the Executive notwithstanding any contrary provision
in this Agreement or any other agreement, plan, instrument or obligation.
     11.2 The term “Bonus Payment” means a cash payment in an amount equal to
the sum of (i) all Excise Taxes payable by the Executive, plus (ii) all
additional Excise Taxes and federal or state income taxes to the extent such
taxes are imposed in respect of the Bonus Payment, such that the Executive shall
be in the same after-tax position and shall have received the same benefits that
he would have received if the Excise Taxes had not been imposed. For purposes of
calculating any income taxes attributable to the Bonus Payment, the Executive
shall be deemed for all purposes to be paying income taxes at the highest
marginal federal income tax rate, taking into account any applicable surtaxes
and other generally applicable taxes which have the effect of increasing the
marginal federal income tax rate and, if applicable, at the highest marginal
state income tax rate, to which the Bonus Payment and the Executive are subject.
An example of the calculation of the Bonus Payment is set forth below. Assume
that the Excise Tax rate is 20%, the highest federal marginal income tax rate is
40% and the Executive is not subject to state income taxes. Further assume that
the Executive has received an excess parachute payment in the amount of
$200,000, on which $40,000 ($200,000 x 20%) in Excise Taxes are payable. The
amount of the required Bonus Payment is thus computed to be $100,000, i.e., the
Bonus Payment of $100,000, less additional Excise Taxes on the Bonus Payment of
$20,000 (i.e., 20% x $100,000) and income taxes of $40,000 (i.e., 40% x
$100,000), yields $40,000, the amount of the Excise Taxes payable in respect of
the original excess parachute payment.
     11.3 The Executive agrees to reasonably cooperate with the Company to
minimize the amount of the excess parachute payments, including, without
limitation, assisting the Company

17



--------------------------------------------------------------------------------



 



in establishing that some or all of the payments received by the Executive that
are “contingent on a change,” as described in Section 280G(b)(2)(A)(i) of the
Code, are reasonable compensation for personal services actually rendered by the
Executive before the date of such change or to be rendered by the Executive on
or after the date of such change. In the event that the Company is able to
establish that the amount of the excess parachute payments is less than
originally anticipated by the Executive, the Executive shall refund to the
Company any excess Bonus Payment to the extent not required to pay Excise Taxes
or income taxes (including those incurred in respect of receipt of the Bonus
Payment). Notwithstanding the foregoing, the Executive shall not be required to
take any action which his attorney or tax advisor advises him in writing (i) is
improper or (ii) exposes the Executive to personal liability. The Executive may
require the Company to deliver to the Executive an indemnification agreement in
form and substance reasonably satisfactory to the Executive as a condition to
taking any action required by this Section 11.3.
     11.4 The Company shall make any payment required to be made under
Section 11 hereof in a cash lump sum after the date on which the Executive
received or is deemed to have received any such excess parachute payment. Any
payment required to be paid by the Company under Section 11 hereof which is not
paid within 30 days of receipt by the Company of the Executive’s written demand
therefor, delivered in accordance with Section 13.1 hereof, shall thereafter be
deemed delinquent, and the Company shall pay to the Executive immediately upon
demand interest at the highest nonusurious rate per annum allowed by applicable
law from the date such payment becomes delinquent to the date of payment of such
delinquent sum with interest.
     11.5 In the event that there is any change to the Code which results in the
recodification of Section 280G or Section 4999 of the Code, or in the event that
either such section of the Code is amended, replaced or supplemented by other
provisions of the Code of similar import (“Successor Provisions”), then this
Agreement shall be applied and enforced with respect to such new Code provisions
in a manner consistent with the intent of the parties as expressed herein, which
is to assure that the Executive is in the same after-tax position and has
received the same benefits that he would have been in and received if any taxes
imposed by Section 4999 (or any Successor Provisions) had not been imposed.
     11.6 All determinations required to be made under Section 11 hereof
including, without limitation, whether and when a Bonus Payment is required, and
the amount of such Bonus Payment and the assumptions to be utilized in arriving
at such determinations, unless otherwise expressly set forth in this Agreement,
shall be made within 30 days from the Date of Termination by the independent tax
consultant(s) selected by the Company and reasonably acceptable to the Executive
(the “Tax Consultant”). The Tax Consultant must be a qualified tax attorney or
certified public accountant. All fees and expenses of the Tax Consultant shall
be paid in full by the Company. Any Excise Taxes as determined pursuant to
Section 11 hereof shall be paid by the Company to the Internal Revenue Service
or any other appropriate taxing authority on the Executive’s behalf within five
(5) business days after receipt of the Tax Consultant’s final determination by
the Company and the Executive.
     11.7 If the Tax Consultant determines that there is substantial authority
(within the meaning of Section 6662 of the Code) that no Excise Taxes are
payable by the Executive, the

18



--------------------------------------------------------------------------------



 



Tax Consultant shall furnish the Executive with a written opinion that failure
to disclose or report the Excise Taxes on the Executive’s federal income tax
return will not constitute a substantial understatement of tax or be reasonably
likely to result in the imposition of a negligence or any other penalty.
     11.8 The Company shall indemnify and hold harmless the Executive, on an
after-tax basis, from any costs, expenses, penalties, fines, interest or other
liabilities (“Losses”) incurred by the Executive with respect to the exercise by
the Company of any of its rights under Section 11 hereof, including, without
limitation, any Losses related to the Company’s decision to contest a claim of
any imputed income to the Executive. The Company shall pay all fees and expenses
incurred under Section 11 hereof, and shall promptly reimburse the Executive for
the reasonable expenses incurred by the Executive in connection with any actions
taken by the Company or required to be taken by the Executive hereunder. Any
payments owing to the Executive and not made within 30 days of delivery, in
accordance with Section 13.1 hereof, to the Company of evidence of the
Executive’s entitlement thereto shall be paid to the Executive together with
interest at the maximum nonusurious rate permitted by law.
12. Executive’s Non-Competition Obligation.
     12.1 (a) All references in this Section 12 to the Company shall mean and
include its Affiliates. During the Employment Period and for the 12-month period
following the Date of Termination hereof, the Executive shall not, acting alone
or in conjunction with others, directly or indirectly, in the United States and
any other business territories in which the Company is presently or from time to
time during the Employment Period conducting business, invest or engage,
directly or indirectly, in any Competing Business or accept employment with or
render services to such a Competing Business as a director, officer, agent,
executive or consultant or in any other capacity; provided, however, that this
Section 12.1(a) shall not be deemed violated if the Executive is or becomes the
Beneficial Owner of up to three percent of the Voting Stock of any corporation
subject to the periodic reporting requirements of the Exchange Act.
Notwithstanding the above, the Executive may serve as an officer, director,
agent, employee or consultant to a Competing Business whose business is
diversified and which is, as to the part of its business to which the Executive
is providing services, not a Competing Business; provided, that prior to
accepting employment or providing services to such a Competing Business, the
Executive and the Competing Business will provide written assurances
satisfactory to the Company that the Executive will not render services directly
or indirectly for a 12-month period to any portion of the Competing Business
which competes directly or indirectly with the Company.
       (b) In addition to the other obligations agreed to by the Executive in
this Agreement, the Executive agrees that for 12 months following the Date of
Termination hereof, he shall not directly or indirectly, (i) hire or attempt to
hire any employee of the Company, or induce, entice, encourage or solicit any
employee of the Company to leave his or her employment, or (ii) contact,
communicate or solicit any distributor, customer or acquisition or business
prospect or business opportunity of the Company for the purpose of causing them
to terminate or alter or amend their business relationship with the Company to
the Company’s detriment.

19



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, if the Company fails to make the payments to
the Executive set forth in Section 6.3 or 6.4 hereof, then the terms of this
Section 12.1 will not be effective from the date of such nonpayment; provided,
that if the Company subsequently makes any such payments, this Section 12.1 will
become effective in accordance with its terms for so long as the Company
continues to make the payments required by Section 6.3 or 6.4 hereof.
     12.2 (a) The Executive hereby specifically acknowledges and agrees that:
     (1) The Company expended and will continue to expend substantial time,
money and effort in developing its business;
     (2) The Executive will, in the course of his employment, be personally
entrusted with and exposed to Confidential Information;
     (3) The Company, during the Employment Period and thereafter, will be
engaged in its highly competitive business in which many firms compete;
     (4) The Executive could, after having access to the Company’s financial
records, contracts, and other Confidential Information and know-how and, after
receiving training by and experience with the Company, become a competitor;
     (5) The Company will suffer great loss and irreparable harm if the
Executive terminates his employment and enters, directly or indirectly, into
competition with the Company;
     (6) The temporal and other restrictions contained in this Section 12 are in
all respects reasonable and necessary to protect the business goodwill, trade
secrets, prospects and other reasonable business interests of the Company;
     (7) The enforcement of this Agreement in general, and of this Section 12 in
particular, will not work an undue or unfair hardship on the Executive or
otherwise be oppressive to him; it being specifically acknowledged and agreed by
the Executive that he has activities and other business interests and
opportunities which will provide him adequate means of support if the provisions
of this Section 12 are enforced after the Termination Date; and
     (8) The enforcement of this Agreement in general, and of this Section 12 in
particular, will neither deprive the public of needed goods or services nor
otherwise be injurious to the public.
     (b) The Executive agrees that if an arbitrator (pursuant to Section 13.13
hereof) or a court of competent jurisdiction determines that the length of time
or any other restriction, or portion thereof, set forth in this Section 12 is
overly restrictive and unenforceable, the arbitrator or court shall reduce or
modify such restrictions to those which it deems reasonable and enforceable
under the circumstances, and as so reduced or modified, the parties hereto agree
that the restrictions of this Section 12 shall remain in full force and effect.
The Executive further agrees that if an arbitrator or court of competent
jurisdiction determines that any provision of this

20



--------------------------------------------------------------------------------



 



Section 12 is invalid or against public policy, the remaining provisions of this
Section 12 and the remainder of this Agreement shall not be affected thereby,
and shall remain in full force and effect.
     (c) In the event of any pending, threatened or actual breach of any of the
covenants or provisions of Sections 8, 9, 10 or 12 hereof, as determined by a
court of competent jurisdiction, it is understood and agreed by the Executive
that the remedy at law for a breach of any of the covenants or provisions of
these Sections may be inadequate and, therefore, the Company shall be entitled
to a restraining order or injunctive relief in addition to any other remedies at
law and in equity, as determined by a court of competent jurisdiction. Should a
court of competent jurisdiction or an arbitrator (pursuant to Section 13.13
hereof) declare any provision of Sections 8, 9, 10 or 12 hereof to be
unenforceable due to an unreasonable restriction of duration or geographical
area, or for any other reason, such court or arbitrator is hereby granted the
consent of each of the Executive and the Company to reform such provision and/or
to grant the Company any relief, at law or in equity, reasonably necessary to
protect the reasonable business interests of the Company or any of its
Affiliates. The Executive hereby acknowledges and agrees that all of the
covenants and other provisions of Sections 8, 9, 10 or 12 hereof are reasonable
and necessary for the protection of the Company’s reasonable business interests.
The Executive hereby agrees that if the Company prevails in any action, suit or
proceeding with respect to any matter arising out of or in connection with
Sections 8, 9, 10 or 12 hereof, the Company shall be entitled to all equitable
and legal remedies, including, but not limited to, injunctive relief and
compensatory damages, as determined by a court of competent jurisdiction.
     (d) It is acknowledged, understood and agreed by and between the parties
hereto that the covenants made by the Executive in this Section 12 are essential
elements of this Agreement and that, but for the agreement of the Executive to
comply with such covenants, the Company would not have entered into this
Agreement.
13. Miscellaneous.
     13.1 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when (i) delivered by hand or sent by
facsimile, or (ii) on the third business day following deposit in the United
States mail by registered or certified mail, return receipt requested, to the
addresses as follows (provided that notice of change of address shall be deemed
given only when received):
If to the Company to:
Encysive Pharmaceuticals Inc.
4848 Loop Central Drive, 7th Floor
Houston, Texas 77081
Attention: Chief Executive Officer
Facsimile No.: (713) 782-8232
If to the Executive to:

21



--------------------------------------------------------------------------------



 



George W. Cole
Encysive Pharmaceuticals Inc.
4848 Loop Central Drive, 7th Floor
Houston, Texas 77081
Facsimile No.: (713) 782-8232
or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section 13.1.
     13.2 Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall neither operate nor be construed as a waiver
of any subsequent breach by any party. Except as expressly provided for herein,
the failure of either party hereto to take any action by reason of any breach
will not deprive such party of the right to take action at any time while such
breach occurs.
     13.3 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors, legal representatives and assigns, and
upon the Executive, his heirs, executors, administrators, representatives and
assigns; provided, however, the Executive agrees that his rights and obligations
hereunder are personal to him and may not be assigned without the express
written consent of the Company. Any reference to “Company” herein shall mean the
Company as well as any successors thereto.
     13.4 Entire Agreement; No Oral Amendments. This Agreement, together with
any exhibit attached hereto and any document, policy, rule or regulation
referred to herein, replaces all previous agreements and discussions relating to
the same or similar subject matter between the Executive and the Company, and
constitutes the entire agreement between the Executive and the Company with
respect to the subject matter of this Agreement. This Agreement may not be
modified in any respect by any verbal statement, representation or agreement
made by any executive, officer, or representative of the Company or by any
written agreement unless signed by an officer of the Company who is expressly
authorized by the Company to execute such document.
     13.5 Enforceability. If any provision of this Agreement or application
thereof to anyone or under any circumstances shall be determined to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.
     13.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW.
     13.7 Corporate Authority. The Company has all corporate power and authority
necessary to enter into this Agreement and to perform its obligations hereunder.
This Agreement has been duly authorized, executed and delivered by the Company.
     13.8 Defense of Claims. The Executive agrees that, during the Employment
Period and for a period of two (2) years after his Termination Date, upon
request from the Company, he

22



--------------------------------------------------------------------------------



 



will reasonably cooperate with the Company and its Affiliates in the defense of
any claims or actions that may be made by or against the Company or any of its
Affiliates that affect his prior areas of responsibility, except if the
Executive’s reasonable interests are adverse to the Company or Affiliates in
such claim or action. To the extent travel is required to comply with the
requirements of this Section 13.8, the Company shall, to the extent possible,
provide the Executive with notice at least 10 days prior to the date on which
such travel would be required. The Company agrees to promptly pay or reimburse
the Executive upon demand for all of his reasonable travel and other direct
expenses incurred, or to be reasonably incurred, to comply, with his obligations
under this Section 13.8.
     13.9 Withholdings: Right of Offset. The Company may withhold and deduct
from any benefits and payments made or to be made pursuant to this Agreement
(a) all federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling, (b) all other employee deductions made
with respect to the Company’s employees generally, and (c) any advances made to
the Executive and owed to the Company.
     13.10 Nonalienation. The right to receive payments under this Agreement
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by the Executive, his dependents or
beneficiaries, or to any other person who is or may become entitled to receive
such payments hereunder. The right to receive payments hereunder shall not be
subject to or liable for the debts, contracts, liabilities, engagements or torts
of any person who is or may become entitled to receive such payments, nor may
the same be subject to attachment or seizure by any creditor of such person
under any circumstances, and any such attempted attachment or seizure shall be
void and of no force and effect.
     13.11 Incompetent or Minor Payees. Should the Board determine that any
person to whom any payment is payable under this Agreement has been determined
to be legally incompetent or is a minor, any payment due hereunder may,
notwithstanding any other provision of this Agreement to the contrary, be made
in any one or more of the following ways: (a) directly to such minor or person;
(b) to the legal guardian or other duly appointed personal representative of the
person or estate of such minor or person; or (c) to such adult or adults as
have, in the good faith knowledge of the Board, assumed custody and support of
such minor or person; and any payment so made shall constitute full and complete
discharge of any liability under this Agreement in respect to the amount paid.
     13.12 Title and Headings; Construction. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof. Any and all Exhibits referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. The words “herein”, “hereof”, “hereunder” and other
compounds of the word “here” shall refer to the entire Agreement and not to any
particular provision hereof.
     13.13 Arbitration.
     (a) If any dispute or controversy arises between the Executive and the
Company relating to (1) this Agreement in any way or arising out of the parties’
respective rights or obligations under this Agreement or (2) the employment of
the Executive or the termination of

23



--------------------------------------------------------------------------------



 



such employment, then either party may submit the dispute or controversy to
arbitration under the then-current Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (the “AAA”). Any arbitration hereunder
shall be conducted before a panel of three arbitrators unless the parties
mutually agree that the arbitration shall be conducted before a single
arbitrator. The arbitrators shall be selected (from lists provided by the AAA)
through mutual agreement of the parties, if possible. If the parties fail to
reach agreement upon appointment of arbitrators within twenty (20) days
following receipt by one party of the other party’s notice of desire to
arbitrate, then within five (5) days following the end of such 20-day period,
each party shall select one arbitrator who, in turn, shall within five (5) days
jointly select the third arbitrator to comprise the arbitration panel hereunder.
The site for any arbitration hereunder shall be in Harris County, Texas, unless
otherwise mutually agreed by the parties, and the parties hereby waive any
objection that the forum is inconvenient.
     (b) The party submitting any matter to arbitration shall do so in
accordance with the Rules. Notice to the other party shall state the question or
questions to be submitted for decision or award by arbitration. Notwithstanding
any provision of this Section 13.13, the Executive shall be entitled to seek
specific performance of the Executive’s right to be paid during the pendency of
any dispute or controversy arising under this Agreement. In order to prevent
irreparable harm, the arbitrator may grant temporary or permanent injunctive or
other equitable relief for the protection of property rights.
     (c) The arbitrator shall set the date, time and place for each hearing, and
shall give the parties advance written notice in accordance with the Rules. Any
party may be represented by counsel or other authorized representative at any
hearing. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. Sections 1 et. seq. (or its successor). The arbitrator shall apply the
substantive law and the law of remedies, if applicable) of the State of Texas to
the claims asserted to the extent that the arbitrator determines that federal
law is not controlling.
     (d) (1) Any award of an arbitrator shall be final and binding upon the
parties to such arbitration, and each party shall immediately make such changes
in its conduct or provide such monetary payment or other relief as such award
requires. The parties agree that the award of the arbitrator shall be final and
binding and shall be subject only to the judicial review permitted by the
Federal Arbitration Act.
     (2) The parties hereto agree that the arbitration award may he entered with
any court having jurisdiction and the award may then be enforced as between the
parties, without further evidentiary proceedings, the same as if entered by the
court at the conclusion of a judicial proceeding in which no appeal was taken.
The Company and the Executive hereby agree that a judgment upon any award
rendered by an arbitrator may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
     (e) Each party shall pay any monetary amount required by the arbitrator’s
award, and the fees, costs and expenses for its own counsel, witnesses and
exhibits, unless otherwise determined by the arbitrator in the award. The
compensation and costs and expenses assessed by the arbitrator(s) and the AAA
shall be split evenly between the parties unless otherwise

24



--------------------------------------------------------------------------------



 



determined by the arbitrator in the award. If court proceedings to stay
litigation or compel arbitration are necessary, the party who opposes such
proceedings to stay litigation or compel arbitration, if such party is
unsuccessful, shall pay all associated costs, expenses, and attorney’s fees
which are reasonably incurred by the other party as determined by the
arbitrator.
     13.14 Survival of Certain Provisions. Wherever appropriate to the intention
of the parties hereto, the respective rights and obligations of said parties,
including, but not limited to, the rights and obligations set forth in
Sections 8 through 12 hereof and this Section 13, shall survive any termination
or expiration of this Agreement.
     13.15 No Strict Construction. The Executive represents to the Company that
he is knowledgeable and sophisticated as to business matters, including the
subject matter of this Agreement, that he has read the Agreement and that he
understands its terms and conditions. The parties hereto agree that the language
used in this Agreement shall be deemed to be the language chosen by them to
express their mutual intent, and no rule of strict construction shall be applied
against either party hereto. The Executive acknowledges that he has had the
opportunity to consult with counsel of his choice, independent of the Company’s
counsel, regarding the terms and conditions of this Agreement and has done so to
the extent that he, in his discretion, deemed to be appropriate.
[Signature page follows]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

                  Encysive Pharmaceuticals Inc.    
 
           
 
  By:  /s/ Bruce D. Given, M.D.
 
Bruce D. Given, M.D.,    
 
    President and Chief Executive Officer    
 
                Executive:    
 
           
 
    /s/ George W. Cole
 
George W. Cole    

26



--------------------------------------------------------------------------------



 



Exhibit A
Relocation Policy
(See Attached)

27